Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement by and between Verso Corporation, a Delaware
corporation (the “Company”), and B. Christopher DiSantis (“Executive”) (each a
“Party” and collectively, the “Parties”) is made as of January 10, 2017.

WHEREAS, the Company and Executive desire to enter into this employment
agreement (the “Agreement”) pursuant to the terms, provisions and conditions set
forth herein, which will govern the terms of Executive’s employment with the
Company; and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

1.    Employment Period. Subject to earlier termination in accordance with
Section 3 hereof, Executive shall be employed by the Company for a period
commencing on February 1, 2017 (the “Effective Date”) and continuing until
terminated pursuant to Section 3 hereof (the “Employment Period”).

2. Terms of Employment.

(a)    Position. During the Employment Period, Executive shall serve as
President and Chief Executive Officer (“CEO”) of the Company and will perform
such duties and exercise such supervision with regard to the business of the
Company as are commensurate with such position, including such duties as may be
prescribed from time to time by the Board of Directors of the Company (the
“Board”). During the Employment Period, Executive shall report directly to the
Board. As soon as practicable following the Effective Date, the Board will elect
Executive as a member of the Board. When elected, Executive shall serve as a
member of the Board, and if requested, as an officer and/or director of any
parent or subsidiary of the Company, in each case, without additional
compensation. Thereafter, upon expiration of each term as a director, the Board
will nominate Executive for election as a member of the Board.

(b)    Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are commensurate with the position
of CEO, subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with
Executive’s position and such other services consistent with CEO’s position, as
shall be assigned to Executive from time to time by the Board. During the
Employment Period, and excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive agrees to devote substantially all of
Executive’s business time to the business and affairs of the Company and to use
Executive’s commercially reasonable efforts to perform faithfully, effectively
and efficiently Executive’s responsibilities and obligations hereunder;
provided, however, that Executive shall be permitted to engage in charitable and
educational activities and to manage Executive’s personal and family investments
and participate as a member of boards of directors, to the extent such
activities are not competitive with the business of the Company, do not
interfere with the performance of Executive’s duties for the Company and are
otherwise consistent with the Company’s governance policies; provided that
Executive must obtain consent of the Board prior to joining



--------------------------------------------------------------------------------

any board of directors (or similar governing body) of a for profit entity and
that Executive may serve on two for profit boards at any time, such two specific
boards subject to Board approval; provided further that the boards listed on
Schedule 2(b) hereto are hereby approved.

(c)    Compensation.

(i)    Base Salary. During the Employment Period, Executive shall receive an
annual base salary in an amount equal to eight hundred and twenty five thousand
dollars ($825,000) less all applicable withholdings, which shall be paid in cash
in accordance with the customary payroll practices of the Company and prorated
for partial calendar years of employment (as in effect from time to time, the
“Annual Base Salary”). The Annual Base Salary shall be subject to annual review
on or about the anniversary of the Effective Date each year by the Board or a
committee thereof, and in its discretion, for possible increase (but not
decrease) and any such increased Annual Base Salary shall constitute “Annual
Base Salary” for purposes of this Agreement.

(ii)    Annual Bonus. During the Employment Period, with respect to each
completed fiscal year of the Company, Executive shall be eligible to receive a
bonus (the “Bonus”) with a target amount equal to 100% of Annual Base Salary
(the “Target Bonus”) contingent upon the achievement of qualitative and
quantitative performance goals approved by the Board or a committee thereof, and
subject under the applicable bonus plan as in effect from time to time,
currently the Verso Incentive Plan (the “Bonus Plan”). The Bonus, if any, shall
be paid in accordance with the terms of the Bonus Plan as in effect from time to
time; provided, however, that in no event shall the payment be made on a date
later than the 15th day of the third month of the tax year, and subject to the
provisions of Section 4, shall require that Executive be employed with the
Company on the date of payment of such Bonus.

(iii)    Initial Equity Award. As soon as practicable following the Effective
Date but prior to March 30, 2017, Executive shall be granted restricted stock
units (“RSUs”) with a grant date fair market value of $2 million under the Verso
Performance Incentive Plan. Vested RSUs will be settled in shares of Company
common stock within thirty (30) days following vesting.

(A)    Fifty percent (50%) of the RSUs will vest in two equal installments of
25% on each of the third and fourth anniversaries of the Effective Date, and

(B)    Fifty percent (50%) of the RSUs will vest subject to the attainment of
performance criteria for the period 2017 through 2019 to be established by the
Board or a committee thereof in consultation with the Executive within the first
ninety (90) days following the Effective Date.

(iv)    Additional Equity Awards. During the Employment Period, with respect to
each fiscal year of the Company commencing after the first anniversary of the
Effective Date, Executive is targeted to receive additional equity or
equity-based awards with a grant date fair market value equal to $2 million in
respect of each such fiscal year grant. The terms of such additional equity or
equity-based awards will be determined by the Board in its reasonable
discretion.

 

2



--------------------------------------------------------------------------------

(v)    Benefits. During the Employment Period, in addition to the benefits and
compensation set forth herein, Executive shall be eligible to participate in all
retirement, compensation and employee benefit plans, practices, policies and
programs provided by the Company, to the extent applicable generally to other
senior executives of the Company, subject to the eligibility criteria set forth
therein, as such may be amended or terminated from time to time, including
without limitation the plans and programs set forth on Schedule 2(c) hereto.
Executive shall be entitled to twenty-five (25) business days paid vacation per
year and shall be eligible for health benefits for himself and his dependents as
of the Effective Date.

(vi)    Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of Executive’s duties hereunder provided that Executive provides
all necessary documentation in accordance with the Company’s reasonable
policies.

(vii)    Relocation. Executive will be reimbursed for Executive’s relocation
from Executive’s current residence, in Sewickley, PA, to the Miamisburg, Ohio
area in accordance with the Verso Corporation Employee Relocation Program for
Current Employees (the “Relocation Program”).

(viii)    Change in Control. Notwithstanding anything to the contrary in this
Agreement, any outstanding unvested shares awarded to Executive under Section
2(c)(iii) of this Agreement, shall, without further action of any kind by the
Company or the Executive, become vested at the target level, upon the
consummation of a “Change in Control,” which, for purposes of this Agreement in
all respects, is defined in the Company’s Amended and Restated 2008 Incentive
Award Plan.

3. Termination of Employment.

(a)    Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with the terms of this Agreement of its intention
to terminate Executive’s employment. For purposes of this Agreement,
“Disability” means Executive’s inability to perform Executive’s duties hereunder
by reason of any medically determinable physical or mental impairment for a
period of one hundred and eighty (180) days or more in any 12 month period.

(b)    Cause. Executive’s employment may be terminated at any time by the
Company for “Cause” (as defined below). For purposes of this Agreement, “Cause”
shall mean Executive’s (i) commission of, conviction for, plea of guilty or nolo
contendere to, a felony, (ii) engaging in conduct that constitutes fraud or
embezzlement in connection with Executive’s employment hereunder, (iii) engaging
in conduct that constitutes gross negligence or willful misconduct in connection
with Executive’s employment hereunder, (iv) breach of any material terms of
Executive’s employment set forth herein that results in material harm to the
Company, (v) a material breach of the restrictive covenants agreement set forth
on Annex A hereto (the “Restrictive Covenant Agreement”), or (vi) continued
willful failure to substantially perform Executive’s duties or to follow a
lawful direction of the Board. Executive’s employment shall not be terminated
for “Cause” within the meaning of clauses (iv) or (vi) above unless Executive

 

3



--------------------------------------------------------------------------------

has been given written notice stating the basis for such termination and
Executive is given fifteen (15) days to cure the act or omission that is the
basis of any such claim. Upon the termination of Executive’s employment by the
Company for Cause, all positions Executive holds with the Company or any of its
subsidiaries or affiliates, including as a member of any governing boards
thereof, shall immediately terminate without further action.

(c)    Termination Without Cause. The Company may terminate Executive’s
employment hereunder without Cause at any time upon thirty (30) days’ prior
written notice.

(d)    Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon thirty (30) days’ prior written notice within
thirty (30) days following the occurrence of the event giving rise to the
termination for Good Reason. For purposes of this Agreement, “Good Reason” means
voluntary resignation after any of the following actions taken by the Company
without Executive’s written consent: (i) a material diminution in Executive’s
title or authority; (ii) a reduction in Executive’s Annual Base Salary, Target
Bonus, or equity or equity-based awards; (iii) a material change in the
geographic location(s) at which the Executive must perform the services
hereunder as of the Effective Date of greater than 50 miles, if such change
significantly increases Executive’s commute, or (iv) any other material breach
of this Agreement by the Company. Executive’s employment shall not be terminated
for “Good Reason” unless Executive has given the Company written notice stating
the condition that is the basis for such termination within thirty (30) days
following the initial occurrence of the event or condition allegedly
constituting Good Reason and the Company fails to cure the condition that
constitutes Good Reason within fifteen (15) days following receipt of such
notice.

(e)    Voluntary Termination. Executive’s employment may be terminated at any
time by Executive without Good Reason upon thirty (30) days’ prior written
notice.

(f)    Notice of Termination. Any termination by the Company for Cause or
without Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other Party hereto given in
accordance with Section 7(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, and (iii) if the “Date of Termination” (as defined below) is other
than the date of receipt of such notice, specifies the termination date. The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance that contributes to a showing of Good Reason or Cause
shall not constitute a waiver of any right of Executive or the Company hereunder
or preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.

(g)    Date of Termination. “Date of Termination” means (i) the date of
Executive’s death or (ii) the date specified in a Notice of Termination in
compliance with the applicable provisions of this Section 3.

 

4



--------------------------------------------------------------------------------

4.    Obligations of the Company upon Termination. The following obligations
shall apply in the event of a termination of Executive’s employment, including
for the avoidance of doubt, a termination of employment upon the occurrence of
or following a Change in Control, as defined in Section 2(c)(viii).

(a)    With Good Reason; Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate Executive’s employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i)    The Company shall pay to Executive as soon as reasonably practicable but
no later than the 30th day following the Date of Termination in a lump sum to
the extent not previously paid, (A) the Annual Base Salary through the Date of
Termination, (B) the amount of any unpaid expense reimbursements or other
benefits to which Executive may be entitled hereunder, and (C) any other vested
payments or benefits to which Executive or Executive’s estate may be entitled to
receive under any of the Company’s benefit plans or applicable law, in
accordance with the terms of such plans or law (clauses (A)-(C), the “Accrued
Obligations”). In addition to the Accrued Obligations, the Company shall pay to
Executive (D) a prorated portion of Executive’s Bonus for the fiscal year in
which such Date of Termination occurs based on actual results of the Company for
such fiscal year and the number of days elapsed during such fiscal year prior to
and including the Date of Termination (the “Prorated Bonus”) and (E) any unpaid
Bonus for the fiscal year preceding the Date of Termination to the extent not
previously paid (the “Prior Bonus”), with each of the Prorated Bonus and Prior
Bonus to be paid at such time as bonuses are generally paid to senior executives
of the Company in respect of such fiscal year; provided, however, that in no
event shall the payment be made on a date later than the 15th day of the third
month of the applicable fiscal year.

(ii)    Subject to Section 4(d) below, the Company will pay Executive a
severance amount equal to two times Executive’s Annual Base Salary as in effect
as of the Date of Termination over twenty-four (24) months in accordance with
the Company’s customary payroll practices (the “Severance Period”), commencing
on the first payroll date occurring on or after the date that is sixty (60) days
following the Date of Termination (the “Severance Payment”).

(iii)    Subject to Section 4(d) below, the Company will reimburse Executive for
(A) the cost of outplacement assistance in connection with his termination of
employment with the Company subject to a maximum of $25,000 and (B) Executive’s
attorney’s fees incurred in connection with the termination of his employment
with the Company subject to a maximum of $25,000 (collectively, the
“Professional Fees”), in each case subject to reasonable substantiation of such
cost and fees.

(iv)    In the event that Executive timely elects continuation coverage under
The Consolidated Omnibus Budget Reconciliation Act of 1985, the Company shall
pay Executive a monthly amount equal to the Company-paid portion of any premiums
(grossed up for income taxes) for Executive’s existing health care coverage
until the earlier of (A) the 18-months anniversary of the Termination Date or
(B) the date Executive obtains health coverage from a subsequent employer (the
“COBRA Benefit”).

 

5



--------------------------------------------------------------------------------

(v)    Subject to Sections 2(c)(viii) and 4(d): (A) the next tranche of any
unvested shares awarded to Executive under Section 2(c)(iii)(A) of this
Agreement shall accelerate and vest, and (B) any unvested shares awarded to
Executive under Section 2(c)(iii)(B) of this Agreement shall accelerate and vest
at the target level, in each of the foregoing (A) and (B) on the Termination
Date without further action of any kind by the Company or the Executive
(collectively, the “Accelerated Vesting”).

(b)    Death or Disability. If Executive’s employment shall be terminated by
reason of the Executive’s death or Disability, then the Company will pay
Executive (or in the case of death, Executive’s estate) as soon as reasonably
practicable but in no event later than the 30th day following the Date of
Termination, the Accrued Obligations, the Prorated Bonus, any Prior Bonus, the
Accelerated Vesting and the COBRA Benefit. Thereafter, the Company shall have no
further obligation to Executive or Executive’s legal representatives.

(c)    For Cause; Without Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Company shall have no further obligations to Executive other than for
payment of the Accrued Obligations, which shall be paid as soon as reasonably
practicable but in no event later than the 30th day following the Date of
Termination.

(d)    Separation Agreement and General Release. The Company’s obligation to
make the Severance Payment, to pay the Prorated Bonus, the Prior Bonus and the
Professional Fees and to effect the Accelerated Vesting is conditioned on
Executive’s or Executive’s legal representative’s executing a separation
agreement and general release of claims related to or arising from Executive’s
employment with the Company or the termination of employment, against the
Company and its affiliates (and their respective officers and directors) in a
form reasonably determined by the Company, which shall be provided by the
Company to Executive within five (5) days following the Date of Termination;
provided, that, if Executive should fail to execute (or revokes) such release
within forty-five (45) days following the delivery of such release, the Company
shall not have any obligation to provide the Severance Payment. If Executive
executes the release within such forty-five (45) day period and does not revoke
the release within seven (7) days following the execution of the release, the
Severance Payment will be made in accordance with Section 4(a)(ii).

5.    Restrictive Covenant Agreement. It shall be a condition of Executive’s
employment hereunder that Executive execute the Restrictive Covenant Agreement.

6.    Executive’s Representations. Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Executive does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (b) Executive is not a party
to or bound by any employment agreement, non-compete agreement, confidentiality
agreement or other restriction with any other person or entity, which would be
breached by entering into this Agreement, and (c) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

6



--------------------------------------------------------------------------------

7. General Provisions.

(a)    Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any Party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding anything to the contrary in this Agreement, it is understood and
agreed that nothing in this Agreement is intended to or shall prevent, impede or
interfere with Executive’s non-waivable right, without prior notice to
Executive, to provide information to the government, participate in
investigations, file a complaint, testify in proceedings regarding the Company’s
past or future conduct, or engage in any future activities protected under the
whistleblower statutes administered by any governmental agency, or to receive
and fully retain a monetary award from a government-administered whistleblower
award program for providing information directly to a government agency.

(b)    Entire Agreement and Effectiveness. Effective as of the Effective Date,
this Agreement embodies the complete agreement and understanding among the
Parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
Parties, written or oral, which may have related to the subject matter hereof in
any way.

(c)    Successors and Assigns.

(i)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to

 

7



--------------------------------------------------------------------------------

perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company and any successor to its business and/or assets
that assumes and agrees to perform this Agreement by operation of law, or
otherwise.

(d)    Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(e)    Enforcement.

(i)    Arbitration. Except as otherwise provided for in the Restrictive Covenant
Agreement, any controversy, dispute or claim arising out of or relating to this
Agreement, or its interpretation, application, implementation, breach or
enforcement which the Parties are unable to resolve by mutual agreement, shall
be settled by submission by either Executive or the Company of the controversy,
claim or dispute to binding arbitration in Cincinnati, Ohio (unless the Parties
agree in writing to a different location), before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. In any such arbitration proceeding the
Parties agree to provide all discovery deemed necessary by the arbitrator. The
decision and award made by the arbitrator shall be accompanied by a reasoned
opinion, and shall be final, binding and conclusive on all Parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof. The Company will bear the totality of the arbitrator’s and
administrative fees and costs. Each Party shall bear its own litigation costs
and expenses; provided, however, that the arbitrator shall have the discretion
to award the prevailing Party reimbursement of its or his reasonable attorney’s
fees and costs, if such an award may be granted under the applicable statute at
issue in the proceeding. Upon the request of any of the parties, at any time
prior to the beginning of the arbitration hearing the parties may attempt in
good faith to settle the dispute by mediation administered by the American
Arbitration Association. The Company will bear the totality of the mediator’s
and administrative fees and costs.

(ii)    Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

8



--------------------------------------------------------------------------------

(f)     Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company and Executive and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g)    Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via electronic mail, mailed by
first class mail (postage prepaid and return receipt requested) or sent by
reputable overnight courier service (charges prepaid) to the recipient at the
address below indicated or at such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via electronic mail,
five (5) days after deposit in the U.S. mail and one day after deposit for
overnight delivery with a reputable overnight courier service.

If to the Company, to:

Verso Corporation

6775 Lenox Center Court, Suite 400

Memphis, Tennessee 38115-4436

Attention: General Counsel

(901) 369-4100

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: (212) 872-1002

Attention: Rolf Zaiss

Email: rzaiss@akingump.com

 

9



--------------------------------------------------------------------------------

If to Executive, to:

Executive’s home and/or email address most recently on file with the Company

with a copy (which shall not constitute notice) to:

Jon J. Pinney

Robert S. Gilmore

Kohrman Jackson & Krantz LLP

One Cleveland Center, 29th Floor

1375 East Ninth Street

Cleveland, Ohio 44114

Email: jjp@kjk.com

Email: rsg@kjk.com

(h)    Withholdings Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

(i)     Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby indefinitely.

(j)     Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of this
Agreement unless otherwise noted.

(k)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

(l)     Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

(m)     Indemnification.    During the Executive’s employment and service as a
director or officer (or both) and at all times thereafter during which the
Executive may be subject to liability, the Executive shall be entitled to
indemnification set forth in the Company’s Certificate of Incorporation and
Bylaws and to the maximum extent allowed under the laws of the State of
Delaware, and he shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
officers against all costs, charges and expenses incurred or sustained by him in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company or any of its subsidiaries (other than any dispute, claim or controversy
arising under or relating to this Agreement). Notwithstanding anything to the
contrary herein, the Executive’s rights under this Section 7(m) shall survive
the termination of his employment for any reason and the expiration of this
Agreement for any reason.

 

10



--------------------------------------------------------------------------------

(n)    Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision. Notwithstanding anything
in this Agreement or elsewhere to the contrary, distributions upon termination
of Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. To the extent that any reimbursements pursuant to this Agreement or
otherwise are taxable to Executive, any reimbursement payment due to Executive
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred; provided,
that, Executive has provided the Company written documentation of such expenses
in a timely fashion and such expenses otherwise satisfy the Company’ expense
reimbursement policies. Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year. Notwithstanding any provision in this Agreement to the contrary, if on the
date of his termination from employment with the Company Executive is deemed to
be a “specified employee” within the meaning of Code Section 409A and the Final
Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than death, and
(ii) the date of Executive’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit. For purposes of clarity, the six (6) month delay
shall not apply in the case of severance contemplated by Treasury Regulations
Section 1.409A-1(b)(9)(iii) to the extent of the limits set forth therein.
Notwithstanding any of the foregoing to the contrary, the Company and its
respective officers, directors, employees, or agents make no guarantee that the
terms of this Agreement as written comply with, or are exempt from, the
provisions of Code Section 409A, and none of the foregoing shall have any
liability for the failure of the terms of this Agreement as written to comply
with, or be exempt from, the provisions of Code Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 

VERSO CORPORATION By:  

/s/ Robert M. Amen

Name:   Robert M. Amen Its:   Chairman of the Board EXECUTIVE

/s/ B. Christopher DiSantis

B. Christopher DiSantis



--------------------------------------------------------------------------------

SCHEDULE 2(b)

EXISTING BOARD MEMBERSHIPS

Channel Products, Inc.

Hardinge, Inc.

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2(c)

SPECIFIED BENEFITS

Executive will be eligible for the following benefits subject to Company’ right
to modify or terminate the programs described below.

Executive will participate in the Retirement Savings Plan for Non-Union
Employees (the “RSP”), which is a qualified 401(k) plan, permitting of up to
$18,000 of base salary pre-tax subject to applicable Internal Revenue Code
limitations. The Company will provide a one-hundred percent (100%) match on the
first three (3%) percent and a fifty percent (50%) match on the next three
percent (3%) of salary subject to applicable Internal Revenue Code limitations.
The Company’s matching contributions under the RSP will be subject to three-year
“cliff” vesting from the Effective Date, such that after Executive has been
employed by the Company for three years, all of past and future matching
contributions made in respect of Executive will become fully vested and
non-forfeitable.

Executive will be eligible to participate in the Verso Supplemental Salary
Retirement Program (“SSRP”), which is a qualified plan. Under this program, the
Company will make an annual contribution to Executive’s account under the RSP in
an amount equal to three percent (3%) of your total cash compensation (base
salary plus annual bonus plus any other cash compensation) paid during the
immediately preceding year, subject to applicable Internal Revenue Code
limitations. The Company’s contributions under the SSRP will be subject to same
three-year “cliff” vesting that applies to the Company’s matching contributions
under the RSP.

On the Effective Date, Executive will be eligible to participate in the
Executive Retirement Program (the “ERP”), a non-qualified defined contribution
plan established for the benefit of the Company’s executives and selected senior
managers. Under the ERP, the Company may, but is not obligated to, make an
annual discretionary contribution in an amount equal to ten percent (10%) of
Executive’s combined base salary and annual target bonus under the Verso
Incentive Plan, to be determined as of January 1 of the year for which the ERP
contribution is made.

On the Effective Date, Executive will be eligible to participate in the Verso
Paper Deferred Compensation Plan.

Executive will be provided with the following executive perquisites: an annual
executive physical examination at the Cleveland Clinic, direct payment or
reimbursement of annual dues to the Young Presidents Organization, and access to
Executive Financial Counseling per existing Company policy, which allows for up
to nine-thousand five hundred dollars ($9,500) reimbursement annually. Finally,
the Company will reimburse Executive in an amount up to twenty five thousand
dollars ($25,000) for legal fees associated with the initial review of your
Employment Agreement subject to reasonable substantiation.

 

S-2



--------------------------------------------------------------------------------

ANNEX A

RESTRICTIVE COVENANT AGREEMENT

 

A-1



--------------------------------------------------------------------------------

RESTRICTIVE COVENANT AGREEMENT

This Restrictive Covenant Agreement (this “Agreement”) is made as of January 10,
2017 and is effective as of February 1, 2017 (the “Effective Date”), by and
between Verso Corporation, a Delaware corporation (“Verso”), and B. Christopher
DiSantis (“Employee”).

Introduction. Verso and Employee are parties to an employment agreement dated as
of February 1, 2017. In connection therewith, Verso is willing to employ
Employee in a senior executive position, and Employee is willing to accept such
employment, contingent on the Employee’s execution of this Agreement. Based on
the foregoing, and for certain good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Verso and Employee hereby agree as
follows:

1.    Definitions. As used below in this Agreement, the terms:

(a)    “Business” shall mean the business of coated and supercalendered paper
products or the operation of coated and supercalendered paper mills anywhere in
the world as conducted by the Verso Group.

(b)    “Protected Information” shall mean all information, documents or
materials, owned, developed or possessed by the Verso Group or any employee
while in the employ of Verso, whether in tangible or intangible form, that
(i) Verso takes reasonable measures to maintain in secrecy, and (ii) pertains in
any manner to Verso’s business, including but not limited to Research and
Development (as defined below); customers or prospective customers, targeted
national accounts, or strategies or data for identifying and satisfying their
needs; present or prospective business relationships; present, short term, or
long term strategic plans; acquisition candidates; plans for corporate
restructuring; products under consideration or development; cost, margin or
profit information; data from which any of the foregoing types of information
could be derived; human resources (including compensation information and
internal evaluations of the performance, capability and potential of Verso
employees); business methods, data bases and computer programs. The fact that
individual elements of the information that constitutes Protected Information
may be generally known does not prevent an integrated compilation of
information, whether or not reduced to writing, from being Protected Information
if that integrated whole is not generally known.

(c)    “Research and Development” shall include, but not be limited to, all
(i) short- term and long-term basic, applied and developmental research and
technical assistance and specialized research support of customers or active
prospects, targeted national accounts, of Verso operating divisions;
(ii) information relating to manufacturing and converting processes, methods,
techniques and equipment and the improvements and innovations relating to same;
quality control procedures and equipment; identification, selection, generation
and propagation of tree species having improved characteristics; forest resource
management; innovation and improvement to manufacturing and converting processes
such as shipping, pulping bleaching chemical recovery papermaking, coating and
calendering processes and in equipment for use in such processes; reduction and
remediation of environmental discharges; minimization or elimination of solid
and liquid waste; use and optimization of raw materials in manufacturing
processes; recycling and manufacture of paper products; recycling of other paper
or pulp



--------------------------------------------------------------------------------

products; energy conservation; computer software and application of computer
controls to manufacturing and quality control operations and to inventory
control; radio frequency identification and its use in paper and packaging
products; and product or process improvement, development or evaluation; and
(iii) information about methods, techniques, products, equipment, and processes
that Verso has learned do not work or do not provide beneficial results
(“negative know-how”) as well as those that do work or provide beneficial
results.

(d)    “Unauthorized” shall mean (i) in contravention of Verso’s policies or
procedures; (ii) otherwise inconsistent with Verso’s measures to protect its
interests in the Protected Information; (iii) in contravention of any lawful
instruction or directive, either written or oral, of any Verso employee
empowered to issue such instruction or directive; (iv) in contravention of any
duty existing under law or contract; or (v) to the detriment of Verso.

(e)    “Verso Group” shall mean Verso and/or its subsidiaries.

2.    Confidentiality.

(a)    Employee acknowledges and agrees that by reason of Employee’s employment
with Verso, Employee has been and will be entrusted with Protected Information
and may develop Protected Information, that such information is valuable and
useful to Verso, that it would also be valuable and useful to competitors and
others who do not know it and that such information constitutes confidential and
proprietary trade secrets of Verso. While an employee or consultant of Verso, or
at any time thereafter, regardless of the reasons for leaving Verso, Employee
agrees not to use or disclose, directly or indirectly, any Protected Information
in an Unauthorized manner or for any Unauthorized purpose unless such
information shall have become generally known in the relevant industry or
independently developed with no assistance from Employee. Further, promptly upon
termination, for any reason, of Employee’s employment with Verso or upon the
request of Verso, Employee agrees to deliver to Verso all property and materials
and copies thereof within Employee’s possession or control that belong to the
Verso Group or that contain Protected Information and to permanently delete upon
Verso’s request all Protected Information from any computers or other electronic
storage media Employee owns or uses.

(b)    While an employee of Verso and after termination of Employee’s employment
with Verso for any reason, Employee agrees not to take any actions that would
constitute or facilitate the Unauthorized use or disclosure of Protected
Information, including transmitting or posting such Protected Information on the
internet, anonymously or otherwise. Employee further agrees to take all
reasonable measures to prevent the Unauthorized use and disclosure of Protected
Information and to prevent Unauthorized persons or entities from obtaining or
using Protected Information.

(c)    If Employee becomes legally compelled (by deposition, interrogatory,
request for documents, subpoena, investigation, demand, order or similar
process) to disclose any Protected Information, then before any such disclosure
may be made, Employee shall immediately notify Verso thereof and, at Verso’s
expense, shall consult with Verso on the advisability of taking steps to resist
or narrow such request and cooperate with Verso in any attempt to obtain a
protective order or other appropriate remedy or assurance that the Protected

 

2



--------------------------------------------------------------------------------

Information will be afforded confidential treatment. If such protective order or
other appropriate remedy is not obtained, Employee shall furnish only that
portion of the Protected Information that it is advised by legal counsel is
legally required to be furnished.

3.    Non-Competition.

(a)    Employee acknowledges and agrees that the Business is worldwide in scope,
the Verso Group’s competitors and customers are located throughout the world,
and the Verso Group’s strategic planning and Research and Development activities
have application throughout the world and are for the benefit of customers and
the Business throughout the world, and therefore, the restrictions on Employee’s
competition after employment as described below apply to anywhere in the world
in which the Verso Group does business. Employee acknowledges that any such
competition within that geographical scope will irreparably injure the Verso
Group. Employee acknowledges and agrees that, for that reason, the prohibitions
on competition described below are reasonably tailored to protect the interests
of the Verso Group.

(b)    While an employee or consultant of Verso, Employee agrees not to compete
in any manner, either directly or indirectly and whether for compensation or
otherwise, with the Business or to assist any other person or entity to compete
with the Business.

(i)    After the termination of Employee’s employment with Verso for any reason,
Employee agrees that for a period of 12 months (the “Non-Compete Period”)
following such termination Employee will not compete with the Business anywhere
in the world in which the Verso Group is doing business by:

(ii)    directly or indirectly in any capacity engage in the Business or assists
other to engage in the Business;

(iii)    engaging in any sales, marketing, Research and Development or
managerial duties (including, without limitation, financial, human resources,
strategic planning, or operation duties) for, whether as an employee,
consultant, or otherwise, any entity that produces, develops, sells, markets or
operates mills in the Business;

(iv)    owning, managing, operating, controlling or consulting for any entity
that engages in the Business; provided, however, that this Section 3(c)(iii)
shall not prohibit Employee from being a passive owner of not more than 5% of
the outstanding stock of any class of a corporation that is publicly traded, so
long as Employee has no active participation in the business of such
corporation; or

(v)    soliciting the business of any actual or active prospective customers, or
targeted national accounts of the Verso Group for any product, process or
service that is competitive with the Business, whether existing or contemplated
for the future, on which Employee has worked, or concerning which Employee has
in any manner acquired knowledge or Protected Information about, during the 24
months preceding termination of Employee’s employment.

 

3



--------------------------------------------------------------------------------

It shall not be a violation of this provision for Employee to accept employment
with a noncompetitive division or business unit of a multi-divisional company of
which one or more divisions or business units are competitors of Verso, so long
as Employee does not engage in, oversee, provide input or information regarding,
or participate in any manner in the activities described in this paragraph as
they relate to any division or business unit that is a competitor of Verso.
Employee shall not assist others in engaging in activities that Employee is not
permitted to take.

4.    Non-Solicitation/Non-Hire. During the term of Employee’s employment at
Verso and for a period of 24 months following the termination of such employment
for any reason, Employee agrees that Employee will not, either on Employee’s own
behalf or on behalf of any other person or entity, directly or indirectly:

(a)    encourage, induce, solicit, hire or attempt to encourage, induce, or
solicit or hire any then current employee of the Verso Group, or otherwise
interfere with or encourage any such employee to terminate or limit his or her
employment or consulting relationship with Verso; or induce, encourage or assist
any other person to engage in any of the activities described above; provided,
however, that there shall be no violation of this subsection 4(a) in the event
that a Verso Group employee responds to a public solicitation for new hires by
an entity with which Employee is associated;

(b)    encourage, induce, solicit, or attempt to encourage, induce, or solicit
any former, current or prospective customer of the Verso Group, about whom
Employee acquired confidential information during the course of Employee’s
employment with Verso, to cease, or reduce the amount of, or change the terms
and conditions of, business it does with the Verso Group; or

(c)    interfere with, disrupt, or attempt to interfere with or disrupt the
business relationships (contractual or otherwise) existing (now or at any time
in the future) between Verso and any third party (including, without limitation,
the Verso Group’s customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents and partners).

5.    Tolling Period of Restrictions. Employee agrees that the periods of
non-competition and non-solicitation/non-hire set forth in Sections 3 and 4,
respectively, shall be extended by the period of violation if Employee is found
to be in violation of those provisions.

6.    Duty to Show Agreement to Prospective Employer. During Employee’s
employment with Verso and for 24 months after the Termination Date, Employee
shall, prior to accepting other employment, provide a copy of this Agreement to
any recruiter who assists Employee in locating employment other than with Verso
and to any prospective employer with which Employee discusses potential
employment.

7.    Representations, Warranties and Acknowledgements. In addition to the
representations, warranties and obligations set forth throughout this Agreement,
Employee acknowledges that (a) Protected Information is commercially and
competitively valuable to Verso and critical to its success; (b) the
Unauthorized use or disclosure of Protected Information or the violation of the
covenants set forth in Sections 2, 3, or 4 would cause irreparable harm to
Verso; (c) by this Agreement, Verso is taking reasonable steps to protect its
legitimate interests

 

4



--------------------------------------------------------------------------------

in its Protected Information; (d) Employee has developed, or will develop,
legally unique relationships with customers of Verso; and (e) nothing herein
shall prohibit Verso from pursuing any remedies, whether in law or equity,
available to Verso for breach or threatened breach of this Agreement. Employee
further acknowledges and agrees that, as a senior executive of Verso, Employee
performs unique and valuable services to Verso of an intellectual character and
that Employee’s services will be difficult for Verso to replace. Employee
further acknowledges and agrees that Verso is providing Employee with
significant consideration in this Agreement for entering into this Agreement and
that Verso’s remedies for any breach of this Agreement are in addition to and
not in place of any other remedies Verso may have at law or equity or under any
other agreements.

8.    General.

(a)    Employee acknowledges and agrees that the parties have attempted to limit
Employee’s right to compete only to the extent necessary to protect Verso from
unfair competition and protect the legitimate interests of Verso. If any
provision or clause of this Agreement or portion thereof shall be held by any
court of competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. It is the
intention of the parties and Employee agrees, that if any court construes any
provision or clause of this Agreement or any portion thereof to be illegal, void
or unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area or matter of such
provision and in its reduced form, such provision shall then be enforceable and
shall be enforced.

(b)    Employee acknowledges that neither this Agreement nor any provision
hereof can be modified, abrogated or waived except in a written document signed
by the Chairman of the Board of Verso, or in the event of the absence of such
person or the vacancy of such position, such other person as Verso’s board of
directors shall designate in writing.

(c)    This Agreement shall be governed by, construed under, and enforced in
accordance with the laws of the State of Delaware without regard to the
conflict-of-law provisions or principles thereof. Employee hereby consents to
the jurisdiction of and agrees that any claim arising out of or relating to this
Agreement may be brought in the courts of the State of Ohio.

(d)    This Agreement and any rights thereunder may be assigned by Verso and, if
so assigned, shall operate to protect the Protected Information and
relationships of Verso as well as such information and relationships of the
assignee.

(e)    Employee agrees that Verso’s determination not to enforce this or similar
agreements as to specific violations shall not operate as a waiver or release of
Employee’s obligations under this Agreement.

(f)    Employee acknowledges and agrees that Verso has advised Employee that
Employee may consult with an independent attorney before signing this Agreement.

 

5



--------------------------------------------------------------------------------

(g)    This Agreement sets forth the entire agreement of the parties, and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered effective as of the Effective Date.

 

VERSO CORPORATION By:  

 

Name:   Robert M. Amen Its:   Chairman of the Board EMPLOYEE

 

B. Christopher DiSantis

 

6